DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant's arguments filed 12/8/20 have not been considered at this time as the claim amendments filed 12/8/20 warrant a restriction requirement (set forth below) which must be addressed before examination on the merits can be performed. Specifically, the claims have been amended in such a manner as to diverge their subject matter. Claim 10 has been amended to include new limitations not yet examined. At the same time, claim 13 has been amended so as to be in independent form and also to include new limitations not yet examined – the new limitations to claim 10 being different from the new limitations to claim 13.
In response to Applicant’s request to withdraw the restriction requirement from claims 1 – 9 in view of the amendment to claim 1, this request is not herein granted. That two independent claims share some limitations does not preclude a restriction requirement between them. The invention of claims 1 – 9 still has features absent from (i) the invention of claims 10, 12, and 20 and (ii) the invention claims 13, 21, and 22. One example of such a feature is “a threshold time limit” (claim 4). Additionally, both independent claims 10 and 13 recite, “an engine having a plurality of cylinders configured to combust liquid fuel and gaseous fuel”, whereas claim 1 does not. Accordingly, the restriction requirement is maintained.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 10, 12, and 20, drawn to a first invention, classified in class F02D 41/0027.
II.	Claims 13, 21, and 22, drawn to a second invention, classified in class F02D 17/02.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, can have a materially different design, mode of operation, function, or effect.
For example, invention I recites, “an actuator or diaphragm”, whereas invention II recites, “skip firing”.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747